DETAILED ACTION
Examiner’s Note
Previous non-final office-action mailed on 5/13/2022 has a typo error on the patent number of the prior art, and the typo is corrected in this non-final office-action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (US Pub. No. 2018/0094564 A1).
Regarding claim 1, Okamoto teaches a sensor element (a sensor element 101, [para. 0028]; Fig.1) to be used for detecting a concentration of a specific oxide gas contained in an exhaust gas of a spark ignition internal combustion engine as a measurement-object gas (the limitations “to be used for detecting a concentration of a specific oxide gas contained in an exhaust gas of a spark ignition internal combustion engine as a measurement-object gas” is an intended use limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Okamoto teaches sensor element 101 for use in measuring a specific oxide contained in exhaust gas and thus is specifically configured to be used in the environment claimed [para. 0008]), 
the sensor element comprising:
an element body including an oxygen-ion-conductive solid electrolyte layer and having provided therein a measurement-object gas flow section into which the exhaust gas is introduced and through which the exhaust gas is caused to flow (The sensor element 101 comprises a first solid electrolyte layer 4 and a second solid electrolyte layer 6 [para. 0028]; Between a lower surface of the second solid electrolyte layer 6 and an upper surface of the first solid electrolyte layer 4 at one end portion of the sensor element 101, a gas inlet 10, a first diffusion control part 11, a buffer space 12, a second diffusion control part 13, a first internal space 20, a third diffusion control part 30, and a second internal space 40 are formed adjacent to each other to communicate in the stated order ([para. 0029]; Fig.1). The first gas distribution part that spans from the gas inlet 10 to the second internal space 40 is collectively referred to the gas distribution part [Para. 0029] and corresponds to the measurement-object gas flow section in the instant application);

an adjustment pump cell including a measurement-object-gas-side electrode disposed in a portion exposed to the exhaust gas on an outer side of the element body, the adjustment pump cell being configured to adjust an oxygen concentration in an oxygen concentration adjustment chamber included in the measurement-object gas flow section (The main pump cell 21 comprises an inner pump electrode 22, an outer pump electrode 23, and the second solid electrolyte layer 6 sandwiched between the inner pump electrode 22 and the outer pump electrode 23 ([para. 0041] and Fig.1). The main pump cell 21 corresponds to the adjustment pump cell in this application; the outer pump electrode 23 corresponds to the measurement-object-gas-side electrode in this application. The first internal space 20 is provided as a space used to adjust oxygen partial pressure in the measurement gas introduced through the second diffusion control part 13. The oxygen partial pressure is adjusted by operation of a main pump cell 21 [para. 0040]);

a measurement electrode disposed in a measurement chamber located downstream of the oxygen concentration adjustment chamber included in the measurement-object gas flow section (The measurement electrode 44 is disposed in a second internal space 40 [para. 0059]; The second internal space 40 corresponds to the measurement chamber in this application. Fig.1 shows that the measurement chamber 40 is located downstream of the oxygen concentration adjustment chamber included in the gas distribution part); and

a reference electrode which is disposed in the element body and into which a reference gas used as a reference to detect the concentration of the specific oxide gas in the exhaust gas is introduced (Reference electrode 42 is disposed in the element body wherein a reference gas is introduced through reference gas introduction space 43 for detection of the specific gas concentration ([para. 0033] and Fig.1), wherein

the measurement-object-gas-side electrode contains Pt and Au and has an Au/(Pt+Au) ratio (=an area of a portion where Au is exposed/an area of a portion where Au and Pt are exposed) greater than or equal to 0.2 and less than or equal to 0.7, the Au/(Pt+Au) ratio being measured by using X-ray photoelectron spectroscopy (XPS) (the outer pump electrode 23 is formed as a porous cermet electrode made of Pt containing a predetermined ratio of Au, namely, a Pt—Au alloy, and zirconia [para. 0044]; the outer pump electrode has an Au abundance ratio of 0.25 or more and 2.30 or less ([para. 0134] and claim 2); the Au abundance ratio is defined as an area ratio of a portion covered with Au to a portion at which Pt is exposed in the surface of noble metal particles, and is obtained by performing Auger electron spectroscopy (AES) analysis on the surface of the noble metal particles [para. 0070].
Given Au/Pt=0.25[Symbol font/0x7E]2.3, one can obtain Pt/Au=1/2.3[Symbol font/0x7E]1/0.25=0.435[Symbol font/0x7E]4, subsequently, (Au+Pt)/Au=1.435[Symbol font/0x7E]5, and Au/(Au+Pt)=1/5[Symbol font/0x7E]1/1.435=0.2[Symbol font/0x7E]0.7.  Based on the above derivation, Okamoto teaches Au/(Pt+Au) ratio (=an area of a portion where Au is exposed/an area of a portion where Au and Pt are exposed) is greater than or equal to 0.2 and less than or equal to 0.7). 
Regarding claim 5, the limitations “wherein the spark ignition internal combustion engine is a gasoline engine or a natural gas engine” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Okamoto teaches wherein a gas sensor for detecting a predetermined gas component in a measurement gas and diagnosis, made using the gas sensor, of the state of a catalyst located on an exhaust path of an internal combustion engine [para. 0001]. Okamoto further teaches wherein the measurement gas is an exhaust gas of an automobile) [para. 0039].  An automobile would necessarily have a gasoline or a natural gas engine).
Alternatively, this claims further limits the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claims further limit the source of the measurement-object-gas (material worked upon) but fails to further limit the sensor element itself (by a structure being claimed), the limitations of the claim have no patentable weight. 

Regarding claim 6, the limitations of the claim further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claims further limit the specific gas being measured (material worked upon) but fails to limit the sensor element itself (by a structure being claimed), the limitations of the claim have no patentable weight. However, Examiner notes that Okamoto specifically teaches wherein the concentration of the specific oxide gas is a NOx concentration (The second internal space 40 is provided as a space to measure a nitrogen oxide (NOx) concentration. The NOx concentration is determined, mainly in the second internal space 40 in which an oxygen concentration has been adjusted by an auxiliary pump cell 50, by the operation of a measurement pump cell 41 [para. 0050]).

Regarding claim 7,  Okamoto teaches a gas sensor (a gas sensor 100 [para. 0028] and Fig.1) comprising:
the sensor element according to claim 1 (Okamoto teaches the sensor element according to claim 1, as outlined in the rejected claim 1);
an adjustment pump cell control unit that activates the adjustment pump cell so that the oxygen concentration in the oxygen concentration adjustment chamber becomes a target concentration (Operation of each part of the gas sensor 100, for example, application of voltages to the pump cells performed by the variable power supplies and heating performed by the heater 72, is controlled by a controller 102 electrically connected to each part [para. 0089]. The controller 102 implements the adjust pump cell control unit in this application. The oxygen partial pressure of the first internal space 20 is adjusted by operation of a main pump cell 21 [para. 0040]. The details on adjustment of the oxygen concentration in the oxygen concentration adjustment chamber is described in paras. 0045-0048. For example, Furthermore, the pump current Ip0 is controlled by performing feedback control of the voltage Vp0 so that the electromotive force V0 is maintained constant. The oxygen concentration in the first internal space 20 is thereby maintained to have a predetermined constant value [para. 0048]); 
a measurement voltage detection unit that detects a measurement voltage between the reference electrode and the measurement electrode (the measurement-pump-control oxygen-partial-pressure detection sensor cell 82 detects a measurement voltage V2 between reference electrode 42 and measurement electrode 44 [para. 0063].); and

a specific-gas-concentration detection unit that acquires a detected value corresponding to oxygen derived from the oxide gas and produced in the measurement chamber on the basis of the measurement voltage and detects the concentration of the oxide gas in the exhaust gas on the basis of the detected value (The measurement pump cell 41 detects the amount of generated oxygen as a pump current Ip2 [para. 0062]. The amount of oxygen generated around the measurement electrode 44 is proportional to a nitrogen oxide concentration in the measurement gas, and thus the NOx concentration in the measurement gas can be calculated using the pump current Ip2 in the measurement pump cell 41 [para. 0064].).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US Pub. No. 2018/0094564 A1).
Regarding claims 2-4, Okamoto teaches the sensor element according to claim 1 as discussed previously.
Okamoto fails to teach specific embodiments with an Au/(Pt+Au) ratio with a lower limit of 0.35, of instant claim 2, an upper limit of 0.5, of instant claim 3, or wherein the ratio is greater than or equal to 0.35 and less than or equal to 0.5, of instant claim 4. 
Okamoto does teach, however, wherein an Au/(Pt+Au) ratio (=an area of a portion where Au is exposed/an area of a portion where Au and Pt are exposed) is greater than or equal to 0.2 and less than or equal to 0.7, as outlined in the rejected claim 1. The ranges of the Au/(Pt+Au) ratio of claims 2-4 overlap within the range taught by Okamoto. Therefore, it would have been obvious to have selected and utilized an outer pump electrode  containing Pt and Au and has an Au/(Pt+Au) ratio within the disclosed range, including those amounts that overlap within the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I)). 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Okamoto et al. (US 2018/0100828A1) teaches a gas sensor having simpler configuration than a conventional multi-gas sensor, and being capable of measuring NOx and NH3 simultaneously wherein outer pump electrode is formed of a cermet composed of a noble metal and an oxygen-ion conductive solid electrolyte, and said noble metal is a Pt—Au alloy, and an Au abundance ratio is 0.25 or more and 2.30 or less, said Au abundance ratio being an area ratio of a portion covered with Au to a portion at which Pt is exposed in a surface of noble metal particles included in said outer pump electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 4146                                                     

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795